Citation Nr: 1720196	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-00 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for respiratory disorder, to include as due to exposure to asbestos.

2.  Entitlement to service connection for chronic pneumonia.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel




INTRODUCTION

The Veteran served on active duty from February 1972 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision the Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland.

In October 2015, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his VA Form 9, Appeal to the Board, received in December 2012, the Veteran requested a Board hearing at a local VA office (Travel Board hearing).  

While the RO afforded the Veteran a DRO hearing in October 2015, there is no indication that he has withdrawn his requested Board hearing.

As the Veteran has the right to a Board hearing, and such hearing must be scheduled by the RO, the claims must be remanded. See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§ 20.700(a), 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action to have the Veteran scheduled for a hearing with the Board to be held before a Veterans Law Judge at the RO, at the earliest available opportunity. The Veteran and his representative should be notified of the scheduled hearing in a timely fashion.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




